               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER GEORGE                  )
DUFFEK,                             )
                                    )
                Petitioner,         )                 8:19CV459
                                    )
          v.                        )
                                    )
STATE OF NEBRASKA,                  )                  ORDER
                                    )
                Respondent.         )
                                    )


    Upon inquiry by the Clerk,

    IT IS ORDERED that the Petitioner is permitted to appeal in forma pauperis.

    DATED this 26th day of November, 2019.

                                   BY THE COURT:

                                   s/ Richard G. Kopf
                                   Senior United States District Judge
